       Case 1:20-cv-01043-AT-SN Document 14 Filed 02/18/20 Page 1 of 17




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

------------------------------------------------------X
VOLKSWAGEN GROUP OF                                :
AMERICA, INC.,                                     : NO.: 20 CV 1043 (AT)(SN)
                                                   :
                     Plaintiff,                    : AMENDED COMPLAINT
                                                   :
        -against-                                  :
GPB CAPITAL HOLDINGS, LLC,                         :
                                                   :
                     Defendant.                    :
                                                   :
------------------------------------------------------X

       Volkswagen of America, Inc., an operating unit of Volkswagen Group of America,

Inc., (“VWoA”) brings this declaratory judgment action against GPB Capital Holdings,

LLC (“GPB”) and respectfully pleads as follows:

                                         PARTIES

       1.     VWoA is a corporation organized and existing under the laws of the State of

New Jersey with its principal place of business in Herndon, Virginia.

       2.     GPB is a limited liability company organized and existing under the laws of

the State of Delaware with its principal place of business in New York, New York. On

February 14, 2019, David Rosenberg, signatory to the Corporate Shareholder Addendum,

represented that David Gentile, a natural person, is the sole beneficial and record member

of all the outstanding interest of GPB, and maintains an address at 1581 Franklin Ave.,

Mineola, New York 11501. (See Amended Compl. Ex. 6, pp. 60-61). On information and

belief, David Gentile is a citizen of New York. As such, GPB is a citizen of Delaware and

New York.
       Case 1:20-cv-01043-AT-SN Document 14 Filed 02/18/20 Page 2 of 17




       3.     Thus, there is complete diversity between the parties.

                             JURISDICTION AND VENUE

       4.     This Court has jurisdiction over the subject matter of this civil action

pursuant to 28 U.S.C. § 1332. There is complete diversity between VWoA and GPB and

the amount in controversy, exclusive of interest and costs, exceeds $75,000. This litigation

involves an agreement with a stated value in excess of the minimum requirements for

purposes of diversity jurisdiction.

       5.     This Court may exercise personal jurisdiction over GPB by virtue of GPB

residing in the Southern District of New York and transacting business in this district.

       6.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because

Defendant GPB resides in this judicial district.

                      FACTS GIVING RISE TO THIS ACTION

       A.     GPB Capital Holdings, LLC History of Breach

       7.     Upon information and belief, GPB Capital Holdings, LLC, along with its

other similarly named “GPB” entities (collectively “GPB Group”), claimed to be an

alternative asset management firm based in Mineola, New York. Based on its publicly

available information, the GPB Group was founded by David Gentile and is now based in

New York, New York. Also, on information and belief, the GPB Group decided to

“invest” in motor vehicle dealerships in or around 2011.

       8.     VWoA first became aware of the GPB Group in 2014 through a purported

acquisition of an ownership interest in an existing Volkswagen dealership known as Lash

Auto Group, LLC dba Lash Volkswagen of White Plains (“Lash”). Lash and the GPB

                                             2
       Case 1:20-cv-01043-AT-SN Document 14 Filed 02/18/20 Page 3 of 17




Group entered into one or more purchase agreements for an interest in Lash during 2013

through which GPB acquired its initial ownership in Lash without the requisite prior

notice and consent of VWoA as is required by contract and by applicable law.

       9.     The improper ownership transfer of Lash, as well as a related Volkswagen

dealership known as Lash Auto Group 2, LLC dba Volkswagen Oneonta, resulted in a

notice of termination, followed by litigation filed in the Supreme Court of the State of

New York, County of Westchester, which was later settled by a Confidential Settlement

Agreement and Release (the “Lash Settlement”).

       10.    The Rosenberg family has owned and operated motor vehicle dealerships

throughout the upper eastern coastal region for over fifty years. The late Ira Rosenberg,

David Rosenberg’s father, was a well-known motor vehicle dealership owner/manager.

David Rosenberg has been involved in the motor vehicle dealership business for many

years. David Rosenberg had an established, successful, and well regarded track record as

the owner/manager of several motor vehicle dealerships, including VWoA dealerships.

       11.    In or around May of 2017, certain GPB Group entities entered into a

Purchase and Sale Agreement with Rosenberg for the purchase of a majority interest in

Saco Auto Holdings VW, LLC dba Prime Volkswagen (“Prime”), as well as other

dealerships operated by Rosenberg. Under this Purchase and Sale Agreement Rosenberg

was to continue to have a material ownership interest in his dealerships and would

continue to operate them as the chief managing officer with the power to act independent

of GPB’s influence or control.



                                             3
       Case 1:20-cv-01043-AT-SN Document 14 Filed 02/18/20 Page 4 of 17




       12.    Upon information and belief, later in 2017, Rosenberg agreed to operate the

GPB Group’s entire portfolio of motor vehicle dealerships, and he became the Chief

Executive Officer, President, and Manager of the GPB automotive related business

entities, including but not limited to Automile Holdings, LLC, Automile Parent Holdings,

LLC, GPB Prime Holdings, LLC, and the Prime Automotive Group, which is a trade

name for the GPB automotive businesses.

       13.    When VWoA received information regarding the proposed purchase by

GPB of a majority interest in Prime, the prior litigation and settlement of the Lash

dealership caused VWoA to review the ownership of the Lash dealership. As a result, it

was discovered that the terms of the prior settlement had not been met and that GPB had

acquired the ownership that was directly contrary to the terms of the Lash Settlement.

       14.    Notwithstanding the breach of the terms of the Lash Settlement, VWoA, at

the request of GPB Group and Rosenberg, continued with the review of the proposed sale

of the Prime dealership, as well as another Volkswagen dealership located in Watertown

NY. In order to prevent a situation similar to what had occurred with the Lash

dealership, and in consideration for VWoA’s agreement not to enforce the terms of that

settlement agreement, VWoA and GPB agreed to the terms of a separate agreement as

described below.

       B.     The Business Relationship and Settlement Agreement

       15.    On October 19, 2017, VWoA and GPB entered into a Business Relationship

and Settlement Agreement and subsequently, its amendments (collectively, the “BRA”). A

true and correct copy of the BRA with its exhibits “A” through “J” is attached to this

                                             4
       Case 1:20-cv-01043-AT-SN Document 14 Filed 02/18/20 Page 5 of 17




Amended Complaint as Exhibit “1,” along with the First Amendment to Business

Relationship and Settlement Agreement with its exhibits “A” and “E” as Exhibit “2.” The

BRA was specifically entered into due to the prior misrepresentations regarding ownership

of the Lash dealership and the failure of GPB to comply with the terms of the prior

settlement. The BRA covered the existing dealerships owned by GPB (including Lash of

White Plains and Volkswagen Oneonta) as well as subsequently acquired dealerships.

       16.      The Volkswagen dealerships that currently include an ownership interest by

GPB are:

             a. Saco Auto Holdings VW, LLC d/b/a Prime Volkswagen (“Prime”) located
                at 784 Portland Road, Saco, Maine 04072;

             b. FX Caprara VW, LLC dba FX Caprara Volkswagen (“Caprara”) located at 18493
                US Route 11, Watertown, New York 13601 and;

             c. AMR Auto Holdings-VWN, LLC d/b/a Volkswagen of Norwood
                (“Norwood”) located at 1280 Providence Highway, Norwood,
                Massachusetts, 02062.

       17.      Under the BRA, and specifically to avoid a situation similar to that of the

Lash dealership, VWoA specifically stated that Rosenberg was the approved operator of

the Volkswagen dealerships and that “neither GPB Group nor any of its owners (whether

direct or indirect, actual or beneficial) shall ever exercise any operational control, directly

or indirectly, over Dealer, and [ ] neither GPB Group nor any of its owners (whether direct

or indirect, actual or beneficial) shall have any authority to direct or control the Approved

Operators in the exercise of their duties and responsibilities in the management of Dealer.”

Ex. 1 at p.4, ¶ 7D.



                                              5
       Case 1:20-cv-01043-AT-SN Document 14 Filed 02/18/20 Page 6 of 17




       18.    David Rosenberg (“Rosenberg”), due to his personal business experience, is

the only Approved Operator for all Dealerships. Ex. 2 at p. 6, exhibit E thereto. As the

Approved Operator, Rosenberg is to exercise full operational control over each Dealership

in addition to maintaining at all times the full authority to vote all ownership interests of

any GPB Group company as such related in any way to the operations of each Dealership.

Ex. 1 at p.4, § 7D.


       19.    GPB unilaterally removed Rosenberg from his approved position at the

Volkswagen dealerships, and unilaterally appointed an unknown individual as the

Approved Operator without any prior notice or approval by VWoA. Regardless, whom

GPB proposed to replace Rosenberg is a GPB officer and employee and no such person

shall ever exercise any operational control, directly or indirectly, over the dealerships. In

addition, VWoA was not provided prior notice as required by the BRA, and the actions of

GPB are contrary to VWoA interests. This is exactly a reason for the BRA - to protect

VWoA from arbitrary GPB actions that serve only GPB’s interest. GPB has once again

simply disregarded their contractual commitments.

       20.    Section 12 of the BRA further provides VWoA the following rights:

              A. VWoA shall have the right to review and approve any sale,
              acquisition or change of ownership or voting rights of GPB
              Group (“Ownership Change Event”). GPB Group shall notify
              VWoA of any proposed Ownership Change Event at least sixty
              (60) days prior to the date of any Ownership Change Event.

              B. If VWoA determines, in its discretion, that the Ownership
              Change Event would result in an entity or a natural person
              obtaining an ownership or voting rights interest that is
              incompatible with VWoA’s dealer qualification standards,

                                             6
       Case 1:20-cv-01043-AT-SN Document 14 Filed 02/18/20 Page 7 of 17




              performance requirements or other VWoA interests, VWoA
              shall have the right to require that, within ninety (90) days of
              notice from VWoA invoking this provision, GPB shall (a)
              transfer all interest in all Dealerships to Bona Fide Transferees
              (subject to Section 7, above); or (b) voluntarily terminate the
              [Dealership Agreements] associated with each of the Dealers.
              For purposes of this paragraph Bona Fide Transferee shall
              mean an independent third party which does not include any
              member of the GPB Group in any ownership capacity.

In the event that VWoA triggers this 90-day divestiture period, GPB must “present to

VWoA an Asset Purchase Agreement or other transfer agreement providing for the transfer

of the Dealership’s ownership and assets to a Bona Fide Transferee.” Ex. 1 at, § 7E(ii). If

GPB fails to divest its interests in the Dealership within 90 days:

             GPB shall cause, and take all actions necessary to ensure that, the
             relevant Dealership’s [Dealership Agreement] is voluntarily
             terminated, including the execution of all of VWoA’s then-customary
             forms for the voluntary termination of a DA.

Ex. 1, § 7E(iv).

       21.    The parties further acknowledged in the BRA that any breach or failure to

comply with the terms of the BRA would result in “irreparable harm and substantial injury

to the non-breaching Party.” Ex. A, § 17. As a result, the non-breaching party “shall be

entitled to specific performance. . . to enforce such provisions. . . .” Ex. A, § 17.

       22.    As part of the BRA, VWoA was provided with information regarding the

ownership and control of GPB Group and its subsidiaries. Automile Parent Holdings, LLC

is the owner of the Prime and Norwood Dealerships and its approved Managers are David

Gentile, Manuel Vianna, James Prestiano, and David Rosenberg. Capstone Automotive

Group, LLC, a GPB Group entity, is the owner of the Caprara Dealership and its approved


                                               7
       Case 1:20-cv-01043-AT-SN Document 14 Filed 02/18/20 Page 8 of 17




Managers are David Gentile, David Rosenberg, Manuel Vianna, Brian Marshall, and James

Prestiano.

      C.     GPB Removes Rosenberg and all approved Managers

      23.    On information and belief, sometime before or on September 15, 2019, GPB

removed David Gentile, Manuel Vianna, and James Prestiano from the Automile Holdings,

LLC board and appointed Kevin Westfall, Jovan Sijan, Nico Gutierrez, and Mike Frost

without prior notice to VWoA or with VWoA’s consent.

      24.    On information and belief, on the morning of September 16, 2019,

Rosenberg was given written notice of termination, dated September 16, 2019 and signed

by Kevin Westfall. Rosenberg (not GPB) provided a copy of this notice to VWoA on the

date it was received (GPB later provided a copy of the notice as well). A true and correct

copy of September 16, 2019 notice of termination that Rosenberg provided to VWoA is

attached as “Exhibit 3.” Automile Holdings, LLC terminated David Rosenberg without

notice to VWoA or with VWoA’s consent.

      25.    Rosenberg communicated to VWoA that he had been terminated by Kevin

Westfall as CEO and President of Automile Holdings, LLC, replacing him with Kevin

Westfall as interim CEO. On information and belief, Kevin Westfall also replaced David

Rosenberg as the CEO and President of Capstone Automotive Group, LLC. GPB notified

VWoA of these events by letter stating that Rosenberg was removed as CEO and also from

any other GPB officer positions. Based on GPB’s September 16, 2019 letter, it is certain

that Rosenberg was also removed as Manager of Capstone Automotive Group, LLC. GPB



                                            8
       Case 1:20-cv-01043-AT-SN Document 14 Filed 02/18/20 Page 9 of 17




unilaterally changed all approved managers and operators from the GPB ownership

structure, in direct contravention of the terms of the BRA.

       26.    On information and belief, GPB named a new CEO, Todd Skelton, on

January 8, 2020 with his appointment effective as of January 1, 2020. On information and

belief, Todd Skelton also serves as the CEO and President of Automile Holdings, LLC and

as the Manager of Capstone Automotive Group, LLC. Again, VWoA was neither provided

prior written notice of the action nor did GPB obtain VWoA’s consent.

       D.     GPB’s Failure to Divest its Ownership Interests Triggered its Obligation
              to Voluntary Terminate the Dealership Agreements

       27.    By letter dated October 31, 2019, VWoA provided GPB a Notice to Divest

and demanded that GPB transfer all ownership interests in the Prime, Caprara, and

Norwood dealerships to Bona Fide Transferees within ninety days. A true and correct copy

of VWoA’s Notice to Divest is attached as “Exhibit 4.” The ninety days ended on or about

January 29, 2020.

       28.    In response to the Notice to Divest, Joseph Girardot, Chief Legal Counsel of

Prime Automotive Group—which is not a business entity but a business trade name—sent

VWoA a letter on January 23, 2020 repudiating GPB’s obligations under the BRA. The

letter stated that GPB planned to divest its interest in Caprara only and would provide

VWoA an asset purchase agreement with a third-party transferee. GPB further stated that

it would not divest its interests in Prime and Norwood. A true and correct copy of GPB’s

response is attached as “Exhibit 5.”




                                             9
      Case 1:20-cv-01043-AT-SN Document 14 Filed 02/18/20 Page 10 of 17




       29.    Although GPB stated that it would submit an asset purchase agreement to

VWoA evidencing its transfer of Caprara to a third-party, it failed to do so within the 90-

day period. GPB also did not provide VWoA with any asset purchase agreements

regarding GPB’s transfer of Prime and Norwood to a Bona Fide Transferee.

       30.    Instead, on or about January 28, 2020, GPB caused its Dealerships - Prime,

Norwood, and Caprara - to file a non-binding arbitration demand with the American

Arbitration Association against VWoA challenging VWoA’s rights under the BRA (the

“Arbitration Action”). A true and correct copy of the Demand for Non-Binding Arbitration

and Statement of Claims (less its exhibits) is attached as “Exhibit 6.” The Arbitration

Action not only is a repudiation by GPB of its obligations under the BRA but also is an act

in breach of the BRA.

       31.    In addition to the Arbitration Action repudiating the obligations of the BRA,

GPB caused the Arbitration Action to be filed by the dealership entities, none of which

were given notice to divest, and all of which are prevented from demanding arbitration due

to the 2002 amendment to the Federal Arbitration Act as shown below. GPB Group cannot

use the dealership entities as a shield for its own breach.

       32.    Along with other covenants set forth in the BRA as to VWoA’s rights and

remedies, GPB agreed that if any or all three Dealerships were terminated then neither GPB

nor any of the Dealerships would file a legal protest, civil or administrative action, or any

other legal proceeding to prevent or delay the effect of the termination. Ex. 1 at p. 9, ¶ 14.

GPB, on behalf of itself and the Dealerships, further agreed that they shall not seek

monetary damages or other legal or equitable remedy from any court or administrative

                                              10
      Case 1:20-cv-01043-AT-SN Document 14 Filed 02/18/20 Page 11 of 17




agency related to the termination. Id. And GPB agreed that if it or a Dealership violated

the no contest covenant then GPB shall pay any and all of VWoA’s attorney fees and legal

costs associated with the defense of such legal, administrative or equitable action and, in

addition, shall indemnify and hold VWoA harmless from any monetary damages, equitable

judgments or fees and costs resulting from any legal, administrative, or equitable

proceeding. Id.

                            FIRST CLAIM FOR RELIEF:
                            DECLARATORY JUDGMENT

       33.    VWoA incorporates all preceding paragraphs as though set forth in full

herein. GPB Capital Holdings, LLC cannot use the Dealerships to collaterally attack the

BRA by requiring that VWoA submit to arbitration, whether binding or non-binding, of

any dispute with GPB or the Dealerships. No agreement exists in the BRA whereby VWoA

and GPB Capital Holdings, LLC agreed to arbitrate disputes.

       34.    Although the dealer agreements do contain an arbitration provision, those

agreements are not the contractual basis for VWoA’s notice to divest sent to GPB Capital

Holdings, LLC. The notice to divest arises under the BRA between VWoA and GPB

Capital Holdings, LLC. VWoA sent its notice to divest to GPB Capital Holdings, LLC,

not to the Dealerships. GPB Capital Holdings, LLC cannot use the Dealerships to force

arbitration upon VWoA.

       35.    Despite the arbitration provision set forth in the dealer agreement with the

Dealerships, federal law controls on arbitrability of disputes between motor vehicle

manufacturers and their dealers. 15 U.S.C. § 1226. The Federal Arbitration Act (9 U.S.C.


                                            11
      Case 1:20-cv-01043-AT-SN Document 14 Filed 02/18/20 Page 12 of 17




§ 1, et seq.) applies to the dealer agreement the Dealerships seek to use in requiring non-

binding arbitration. In 2002, Congress passed the Motor Vehicle Franchise Contract

Arbitration Fairness Act (the “Arbitration Fairness Act”), which provides an express

exception to the Federal Arbitration Act (“FAA”), by making pre-dispute arbitration

provisions contained in motor vehicle franchise contracts between motor vehicle

manufacturers and motor vehicle dealers unenforceable under the FAA. Specifically, the

Arbitration Fairness Act provides:


             (2) Consent required. Notwithstanding any other provision of
             law, whenever a motor vehicle franchise contract provides for
             the use of arbitration to resolve a controversy arising out of or
             relating to such contract, arbitration may be used to settle such
             controversy only if after such controversy arises all parties to
             such controversy consent in writing to use arbitration to settle
             such controversy.

15 U.S.C. § 1226(a)(2) (emphasis added). Thus, under the Arbitration Fairness Act, an

arbitration provision contained in a motor vehicle franchise contract can only be enforced

if (1) all parties consent, (2) in writing to use arbitration, and then (3) after a controversy

covered by the arbitration provision arises. See id. VWoA does not consent to arbitration.

       36.      Pursuant to Rule 57 of the Federal Rules of Civil Procedure and 28 U.S.C.

§ § 2201, 2202, VWoA seeks the appropriate order, decree, or judgment that GPB Capital

Holdings, LLC, whether directly or through its Dealerships, cannot unilaterally compel

VWoA to arbitrate disputes, whether such disputes are with GPB Capital Holdings, LLC

or with any of the Dealerships that GPB Capital Holdings, LLC owns or controls.

       37.      This declaratory judgment claim is presently ripe because GPB Capital

Holdings, LLC has repudiated VWoA’s express remedies in the BRA and then seeks to
                                              12
      Case 1:20-cv-01043-AT-SN Document 14 Filed 02/18/20 Page 13 of 17




use the three Dealerships to collaterally attack the no contest provision in the BRA, and

require that VWoA arbitrate whether the rights and remedies in the BRA are to be enforced.

Thus, an actual and justiciable case or controversy presently exists and judgment will serve

a useful purpose in settling the legal relations at issue and provide to VWoA relief from

the insecurity and controversy giving rise to this proceeding. Such a declaration will

effectively adjudicate the rights of the parties.

                            SECOND CLAIM FOR RELIEF:
                             DECLARATORY JUDGMENT

       38.    VWoA incorporates all preceding paragraphs as though set forth in full

herein. Pursuant to Rule 57 of the Federal Rules of Civil Procedure and 28 U.S.C.

§ § 2201, 2202, VWoA seeks the appropriate order, decree, or judgment that: (1) the GPB

Group’s change of directors for Automile Holdings, LLC, Automile Parent Holdings, LLC,

GPB Prime Holdings, LLC, and Capstone Automotive Group, LLC entitles VWoA to the

remedies agreed upon by the parties in BRA; (2) regardless of the unauthorized director

changes for the GPB Group entities, the removal and/or termination of David Rosenberg

is an event under the BRA that entitles VWoA to the remedies set forth in the BRA; (3)

GPB Capital Holdings, LLC’s failure to comply with VWoA’s divestiture notice entitles

VWoA to the remedy of voluntary termination as set forth therein; and (4) VWoA is

entitled to the remedy of termination of the Dealerships and that such termination takes

effect upon entry of the appropriate court order, decree, or judgment.

       39.    This declaratory judgment claim is presently ripe because GPB has

repudiated VWoA’s express remedies in the BRA. Thus, an actual and justiciable case or


                                              13
       Case 1:20-cv-01043-AT-SN Document 14 Filed 02/18/20 Page 14 of 17




controversy presently exists and judgment will serve a useful purpose in settling the legal

relations at issue and provide to VWoA relief from the insecurity and controversy giving

rise to this proceeding. Such a declaration will effectively adjudicate the rights of the

parties.

                            THIRD CLAIM FOR RELIEF:
                             SPECIFIC PERFORMANCE

       40.    VWoA incorporates all preceding paragraphs as though set forth in full

herein. The subject matter of the BRA between VWoA and GPB Capital Holdings, LLC

is unique. Money damages can neither remedy the breach nor make VWoA whole. Only

the remedy of specific performance places VWoA in the position it would have enjoyed

had the contract been fully performed once GPB breached.

       41.    The aforementioned removal of Rosenberg constitutes an “Ownership

Change Event” under the BRA. The BRA grants to VWoA the discretion to decide if such

event results in an interest that is incompatible with VWoA’s interests. VWoA made such

decision and triggered its right to require GPB to divest. Exhibit 4. GPB not only failed

or refused to comply with the divestiture requirement but also purports to repudiate any

requirement to divest the Dealerships or to bring about their voluntary termination. Exhibits

5 and 6.

       42.     Having failed or refused to comply with the divestiture requirement, GPB

is required to cause the Dealerships to voluntarily terminate. Exhibit 1, p. 8, ¶ 12.B.

Moreover, having repudiated the BRA, GPB is required to cause the Dealerships to




                                             14
      Case 1:20-cv-01043-AT-SN Document 14 Filed 02/18/20 Page 15 of 17




voluntarily terminate.   Id.   VWoA seeks an order, decree, or judgment that GPB

specifically perform its obligation to cause the Dealerships to voluntarily terminate.

                           FOURTH CLAIM FOR RELIEF:
                            DECLARATORY JUDGMENT

       43.    VWoA incorporates all preceding paragraphs as though set forth in full

herein. Pursuant to Rule 57 of the Federal Rules of Civil Procedure and 28 U.S.C.

§ § 2201, 2202, VWoA seeks the appropriate order, decree, or judgment that: (1) GPB

Capital Holdings, LLC covenanted not to sue, protest or undertake any civil or

administrative action or any other legal proceeding to prevent or delay the Dealerships’

termination; (2) the BRA is a valid and enforceable contract between the parties; (3) GPB

Capital Holdings, LLC breached the BRA by causing or permitting the Dealerships to file

the Arbitration Action; (4) the Arbitration Action seeks to “prevent or delay the

Dealerships’ termination”; (5) GPB Capital Holdings, LLC covenanted to “pay any and all

of VWoA’s attorney fees and legal costs associated with the defense of such legal,

administrative or equitable action, and in addition, GPB [ ] shall indemnify and hold

VWoA harmless from any monetary damages, equitable judgments or fees & costs

resulting from any legal, administrative or equitable proceeding ….”; and (6) VWoA is

entitled to specific performance of paragraph 14 of the BRA, including performance of the

indemnity, hold harmless, and recoupment of costs and fees to defend itself against the

Arbitration Action and also to prosecute this action to enforce the BRA.

       44.    This declaratory judgment claim is presently ripe because, after VWoA

exercised its rights under the BRA, GPB Capital Holdings, LLC repudiated the BRA and


                                             15
       Case 1:20-cv-01043-AT-SN Document 14 Filed 02/18/20 Page 16 of 17




caused the Dealerships to file the Arbitration Action as an effort to undermine the BRA

and its enforcement against GPB Capital Holdings, LLC. Thus, there is an actual and

justiciable case or controversy and judgment will serve a useful purpose in settling the legal

relations at issue and provide to VWoA relief from the insecurity and controversy giving

rise to this proceeding. Such a declaration will effectively adjudicate the rights of the

parties.

                                REQUEST FOR RELIEF

       VWoA demands relief against GPB Capital Holdings, LLC for the following:

       A.     A declaration that: (1) GPB’s change of directors entitles VWoA to the
              remedies agreed upon by the parties in BRA; (2) GPB’s removal and/or
              termination of David Rosenberg is an event under the BRA that enables
              VWoA to enforce the requirement that GPB Capital Holdings, LLC divest
              all ownership interests in the Dealerships; and (3) GPB Capital Holdings,
              LLC failed to abide by the BRA’s divestiture requirement, thus entitling
              VWoA to enforce the termination remedy;

       B.     A declaration that: (1) GPB Capital Holdings, LLC caused, directed or
              permitted its Dealerships to file the Arbitration Action; (2) the filing of the
              Arbitration Action is a breach of GPB Capital Holdings, LLC’s covenant not
              to contest or sue; and (3) VWoA is entitled full enforcement of the BRA,
              including enforcement of its right to recoup all attorney fees and costs
              associated with the defense of this proceeding and the Arbitration Action,
              and that GPB Capital Holdings, LLC is required to indemnify and hold
              VWoA harmless from any monetary damages, equitable judgments, or fees
              and costs resulting from any legal, administrative, or equitable proceeding.

       C.     Judgment awarding VWoA specific performance of the BRA, including
              ordering GPB to cause the Dealership Agreements for the Prime, Caprara,
              and Norwood Dealerships to be terminated;

       D.     Judgment awarding VWoA relief from the Arbitration Action, including but
              not limited to ordering GPB Capital Holdings, LLC to cause the Dealerships
              to dismiss the Arbitration Action with prejudice;



                                             16
      Case 1:20-cv-01043-AT-SN Document 14 Filed 02/18/20 Page 17 of 17




      E.     Judgment awarding VWoA all of its attorneys’ fees and legal costs incurred
             in this proceeding and also in defense of VWoA’s rights regarding the
             Arbitration Action; and

      F.     All other relief, legal or equitable, that the Court deems just and proper.



Dated: New York, New York                     Respectfully submitted,
       February 14, 2020
                                              By: /s/ Matthew D. Feil
                                                  Matthew D. Feil
                                                  mfeil@bakerlaw.com
                                                  BAKER HOSTETLER LLP
                                                  45 Rockefeller Plaza
                                                  New York, New York 10111-0100
                                                  (212) 589-4200 (Telephone)
                                                  (212) 589-4201 (Facsimile)


OF COUNSEL:                                   ATTORNEYS FOR VOLKSWAGEN OF
                                              AMERICA, INC., an operating unit of
Billy M. Donley (pro hac vice pending)        VOLKSWAGEN GROUP OF AMERICA,
Texas Bar No. 05977085                        INC.
bdonley@bakerlaw.com
David R. Jarrett (pro hac vice pending)
Texas Bar No. 00792188
djarrett@bakerlaw.com
BAKER HOSTETLER LLP
811 Main Street, Suite 1100
Houston, Texas 77002-6111
(713) 751-1600 (Telephone)
(713) 751-1717 (Facsimile)




                                            17
